Citation Nr: 1105963	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-16 601	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for swollen joints.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for residuals of pelvic 
stress fracture.

4.  Entitlement to service connection of a stress fracture, left 
foot.

5.  Entitlement to service connection for chronic fatigue.

6.  Entitlement to service connection for watery eyes.

7.  Entitlement to service connection for a gastrointestinal 
disability to include gastrointestinal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to May 2002 and 
from June 2004 to December 2005.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal of a September 2008 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, which in pertinent 
part denied service connection for swollen joints, low back pain, 
residuals of pelvic stress fracture, stress fracture, left foot, 
GERD, watery eyes and chronic fatigue.

The issues of entitlement to service connection for swollen 
joints, entitlement to service connection for low back pain, 
residuals of a pelvic stress fracture, to for chronic fatigue, 
and a gastrointestinal disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have current residuals of left leg or 
foot stress fractures.

2.  The Veteran does not have a current disability associated 
with blurred vision or watery eyes.


CONCLUSIONS OF LAW

1.  A disability related to a stress fracture of the left leg or 
foot was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

2.  An eye or vision disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  The General Counsel 
reasoned that there was no reasonable possibility that such a 
claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. 
Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was not applicable where the 
outcome is controlled by the law, and the facts are not in 
dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000).

In an October 2007 letter, issued prior to the initial 
adjudication of the claims, the RO notified the Veteran of the 
evidence needed to substantiate her claims for service 
connection.  The letter satisfied the second and third elements 
of the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records held by 
other Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated her status as a Veteran.  She was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims in 
the October 2007 letter.

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim, as was done here.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private treatment 
records.  The Board acknowledges that the Veteran has not been 
afforded VA examinations for her claimed stress fracture of the 
left foot, blurred vision/watery eyes or GERD.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The record does not contain competent evidence of a diagnosis or 
symptoms of a left leg or foot disability, disability manifested 
by watery eyes, or GERD.  The post service treatment records 
dated from 2006 to 2009 contain no findings referable to the left 
leg or foot.  Her eye complaints were evaluated by VA, and the 
report of that examination contained all findings needed to 
evaluate her claim.

There is no indication that the Veteran has ever reported 
symptoms of a stress fracture of the left foot.  Her notice of 
disagreement and substantive appeal report no current symptoms 
and there is no other indication that she has reported pertinent 
symptoms.  On Gulf War examination she denied current symptoms.  
Given the absence of competent evidence of a current diagnosis or 
symptoms, an examination is not required.

In her claim for VA benefits received in September 2007, the 
Veteran reported no treatment outside of the military.  She 
indicated that she had been treated for the stress fracture at 
Fort Lee, Virginia from March 2000 to the present; and for watery 
eyes from 2005 to the present at "Ira[q] (Started)".  She has 
not otherwise specified any post-service treatment for these 
conditions.  To the extent that the Veteran's claim could be read 
as reporting ongoing treatment at Fort Lee or in Iraq, the report 
is not credible, given that she has lived in New Jersey, since 
service and all available service treatment records have been 
obtained and do not show such treatment.  In addition, the 
Veteran reported during an evaluation in 2007 that the stress 
fractures had healed without current symptoms.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131.  Under 
38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent 
part, full-time duty in the Armed Forces performed by Reserves 
for training and full-time duty as members of the Army National 
Guard or Air National Guard of any State.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009). "

[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Under that section, service connection may be warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than not later than December 31, 2011.  
38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as fatigue, 
pain, disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology, such as diabetes and multiple sclerosis, will 
not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(i)(B).
 
The Secretary has determined that certain infectious diseases, 
not at issue here, warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).  75 Fed. Reg.  59,970 (Sept. 
29, 2010); 75 Fed. Reg. 61,356, Oct. 5, 2010; 75 Fed Reg. 61,997 
(Oct. 7, 2010) (to be codified at 38 C.F.R. § 3.317(c)-(d))

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving skin; 
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; (8) 
signs or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) abnormal 
weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

Stress Fracture, Left Foot

The Veteran contends that she is entitled to service connection 
for a stress fracture of the left foot which she incurred during 
active duty.  The Veteran does not claim to have any current 
residuals from the alleged stress fracture of the left foot.  In 
fact, during a "CWRI Evaluation" conducted in August 2007 at 
the VA Medical Center in East Orange, New Jersey, she reported 
that she incurred a stress fracture of the leg and foot sometime 
between March 2000 and March 2002 that healed without difficulty.

Service treatment records are negative for any complaints, 
treatment or diagnosis related to a stress fracture of the left 
leg or foot or any associated disorder.

Furthermore, the post-service medical evidence of record, which 
is limited to outpatient treatment records from the VA Medical 
Center in East Orange, New Jersey (East Orange VA), does not show 
that the Veteran has reported any symptoms related to her left 
leg or foot, to include any residuals from a previous stress 
fracture.

There is also no other medical evidence, VA or private, of a 
current disability related to a stress fracture of the left leg 
or foot.

The Veteran is competent to report her symptoms, however, she has 
not done so and there is no other evidence of current disability.

Absent evidence of a current disability, the Board must conclude 
that the preponderance of the evidence is against the Veteran's 
claim.

Watery Eyes

The Veteran contends that she has dimming of vision or watery 
eyes, as a result of her service in the Persian Gulf.  

Service treatment records are negative for any complaints, 
treatment or diagnosis related to defective vision or watery eyes 
or any associated disorder.

The post-service medical evidence of record, which is limited to 
outpatient treatment records from the East Orange VA, shows that 
the Veteran has reported blurry distance vision.  However, eye 
examinations have been consistently normal with findings of 20/20 
vision, without correction in both eyes, and an assessment of dry 
eyes.  No findings of blurred vision or watery eyes have been 
reported.  While dry eyes have been reported, the Veteran does 
not contend and the evidence of record does not show that the 
assessment of dry eyes is related in any way to the Veteran's 
active military duty, to include her service in the Persian Gulf.

There is also no other medical evidence, VA or private, of a 
current disability related to blurred or defective vision or 
watery eyes.

The Veteran is competent to report her symptoms, however, no 
underlying disability, has been identified.  Her report of watery 
eyes and blurred vision is not credible given that examination 
when she reported these symptoms showed that they were not 
present and all findings were normal.

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the Veteran's claim.


ORDER

Service connection for stress fracture, left foot is denied.

Service connection for blurred vision/watery eyes is denied.


REMAND

The Veteran contends that she has swollen joints of the knees, 
hands and feet; chronic lower and mid back pain; and chronic 
fatigue, as a result of her service in the Persian Gulf.  

She also contends that she has residuals of a pelvic stress 
fracture as a result of her service in the Persian Gulf.  
Specifically, she claims that during basic training in June 1999, 
she developed pelvic pain, which was later diagnosed as a stress 
fracture, cause unknown.  She also claims that she was treated 
for the stress fracture for 3 1/2 months before resuming basic 
training.  See August 2007 Gulf War CWRI Evaluation at VA Medical 
Center in East Orange, New Jersey.

Service treatment records are negative for any complaints, 
treatment or diagnosis related to chronic joint pain or any 
associated disorder, a pelvic stress fracture or any associated 
disorder, or chronic fatigue syndrome.

However, VA outpatient treatment records show that in October 
2007, the Veteran complained of on and off hand pain and reported 
that she noticed a bump in her wrist for the previous three 
weeks.  She denied joint pain or stiffness at that time.  She was 
diagnosed with wrist pain, rule out ganglion.  The records also 
indicate that an X-ray was requested and the Veteran was advised 
to report back on how she felt after the X-ray to determine if 
surgery was needed.  The record does not reflect that the 
requested X-ray was ever conducted, and the Veteran has not been 
diagnosed with a disability associated with wrist or hand pain.

VA outpatient treatment records also show that in February 2008 
the Veteran reported intermittent low and midline back pain.  The 
examiner's impression was low back pain, but not chronic back 
disability has been diagnosed.

Furthermore, VA outpatient treatment records show that the 
Veteran has been noted to have pelvic floor muscle pain, but 
pelvic examinations have consistently been normal and she has 
never been diagnosed with a disability related to a pelvic stress 
fracture.

In addition, during an appointment at the VA Medical Center in 
East Orange, New Jersey in April 2009, the Veteran reported that 
she felt fatigued, and that she tired easily.  

An examination is needed to determine whether the Veteran meets 
the criteria for diagnoses of chronic fatigue syndrome or 
fibromyalgia, and if so, whether those disabilities have been 
present to a degree of 10 percent at any time during the appeal 
period or had their onset in service.

The Veteran reported at a Gulf War Illness examination and during 
VA treatment that she had diarrhea followed by constipation.  A 
gastrointestinal disease has not been identified.  An opinion is 
needed as to whether the Veteran's reports are manifestations of 
undiagnosed illness related to service.

The Board also notes that the most recent VA outpatient treatment 
records associated with the Veteran's claims file, dated from 
April 2009 to September 2009, have not been considered by the RO 
in relation to the issues currently on appeal before the Board.  
The Veteran has not waived consideration of this evidence by the 
agency of original jurisdiction (AOJ).  This remand will give the 
AOJ an opportunity to consider this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine whether she has met the criteria 
for a diagnosis of fibromyalgia or has joint, 
including back, pains or muscle pains as 
manifestations of an undiagnosed illness.  
The claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner is requested to 
acknowledge such review in the examination 
report or in an addendum.

The examiner should answer the following 
questions:

Does the Veteran meet the criteria 
for a diagnosis of fibromyalgia?

Does the Veteran have any diagnosed 
orthopedic disability, including back 
disability or pelvic stress fracture?

Does the Veteran have joint pain or 
muscle pain as a manifestation of an 
undiagnosed illness?

If there is a diagnosis to explain 
any reported joint pain or muscle 
pain, what is the diagnosis?

Did any diagnosed disability of the 
joints or muscles as likely as not 
have its onset in service?

What have been the manifestations of any 
joint or muscle condition since the 
Veteran's current claim in 2007?

The examiner is specifically asked to conduct 
any necessary tests and/or studies, including 
X-rays.

The examiner should provide a rationale for 
these opinions.  If an answer cannot be 
provided without resort to speculation the 
examiner should provide a reason why this is 
so, and note whether there is any additional 
evidence that would permit an answer to be 
provided.

2.  Schedule the Veteran for a VA examination 
to determine whether she has chronic fatigue 
syndrome, and if so, whether it has been 
present to a degree of 10 percent, or had its 
onset in service.  The claims folder should 
be made available to the examiner for review 
prior to the examination and the examiner is 
requested to acknowledge such review in the 
examination report or in an addendum.

The examiner is specifically asked to conduct 
any necessary tests and/or studies.

The examiner should answer the following 
questions:

Has the Veteran met the criteria for a 
diagnosis of chronic fatigue syndrome at 
any time during the current appeal (if the 
Veteran has not meet these criteria, the 
examiner should not those criteria that 
are not met)?

If the Veteran has met the criteria for a 
diagnosis of chronic fatigue syndrome at 
any time during the current appeal, what 
have the symptoms been?

Did chronic fatigue syndrome have its 
onset in service?  If the Veteran does not 
meet the criteria for a diagnosis of 
chronic fatigue syndrome, does she have an 
undiagnosed illness manifested by fatigue, 
and if so, what are its symptoms?

Does the Veteran have a diagnosed illness 
other than chronic fatigue syndrome and is 
it related to service?

The examiner should provide rationales for 
all opinions.  If an answer cannot be 
provided without resort to speculation the 
examiner should provide a reason why this is 
so, and note whether there is any additional 
evidence that would permit an answer to be 
provided. 

3.  Schedule the Veteran for a VA examination 
to determine whether she has a 
gastrointestinal disease, including 
disability related to undiagnosed illness 
that is present to a degree of 10 percent, or 
had its onset in service.  The claims folder 
should be made available to the examiner for 
review prior to the examination and the 
examiner is requested to acknowledge such 
review in the examination report or in an 
addendum.

The examiner is specifically asked to conduct 
any necessary tests and/or studies.

The examiner should answer the following 
questions:

Has the Veteran had a diagnosed 
gastrointestinal disease at any time since 
2007? 

If so, is it at least as likely as not that 
the current gastrointestinal disease had its 
onset in service?  In providing this opinion 
the examiner must consider the Veteran's 
reports.  If her reports are discounted, the 
examiner should provide a reason for doing 
so.

If the Veteran has an undiagnosed illness 
manifested by gastrointestinal symptoms, what 
are the manifestations of that illness?

The examiner should provide rationales for 
all opinions.  If an answer cannot be 
provided without resort to speculation the 
examiner should provide a reason why this is 
so, and note whether there is any additional 
evidence that would permit an answer to be 
provided. 

4.  If any benefit sought on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case, before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


